I am
overwhelmed with a great sense of joy at seeing
Mr. Ping preside over the General Assembly at this
fifty-ninth session. My first words are thus to convey
to him, on behalf of my Government and on my own
behalf, the most heartfelt congratulations upon his
election. Our satisfaction springs from the great esteem
in which the Angolan people hold your country and
from the strong ties of friendship and fraternity that
unite us.
I would also like to congratulate your predecessor
for the dynamic manner in which he carried out his
mandate.
53

At a time when the world is confronting the
horrors of violence, poverty and hunger, the members
of the Assembly once again have the difficult
responsibility of assessing the implementation of their
decisions and of seeking new solutions to problems
that affect millions of human beings — solutions that
will require a mechanism for international cooperation.
The United Nations must remain the pivotal
instrument for States in dealing with new international
challenges to peace and security, such as terrorism;
hunger; poverty; violations of human rights that
continue to deprive millions of human beings of their
fundamental freedoms; the degradation of the
environment; organized transnational crime, including
drug trafficking; and HIV/AIDS.
The recent difficulties that the United Nations has
confronted in dealing with situations that have
seriously affected international security have exposed
the limitations of its structure and its operation. The
United Nations system must be urgently reformed and
adapted to the demands and challenges of the current
situation, which is characterized by globalization.
The main organs of the United Nations lack the
broad democratic character that they need in order to
express the will of the majority of the Members of the
Organization. Both categories of membership of the
Security Council should be expanded — on the basis of
equitable geographical representation — so as to
reflect the new international order.
In the past 50 years, humanity has made
important advances in the areas of science and
technology, economic development, medicine and
other fields, which have resulted in improved living
conditions and in an increase in the life expectancy of
vast segments of the world’s population, as well as in
the growth of the world’s material and even spiritual
wealth.
However, while some countries and continents
have shared in those gains, others continue to be
marginalized — overwhelmed by economic setbacks
that force a significant part of their population to live
below the poverty line.
The aspirations of such people to a world of
social justice and the full exercise of their economic
and social rights, including the right to development,
continue to be unfulfilled. In fact, the ranks of the poor
have not stopped growing: since 1990, the number of
poor people has been growing in sub-Saharan Africa,
Southern Asia and in Latin America and the Caribbean.
In the recent summit on hunger and poverty,
promoted by the President of Brazil, Lula da Silva,
world leaders highlighted the dramatic situation of
billions of human beings living mainly in developing
countries who are suffering from hunger, malnutrition
and diseases that are easily preventable.
This is a reprehensible picture, and we must
therefore make the eradication of hunger and poverty a
priority in our national policies and on the
Organization’s agenda. This dramatic situation could
rapidly be reversed by a greater commitment on the
part of the Governments of developing countries and a
stronger political will on the part of the richest
countries.
Furthermore, restrictions on international free
trade have contributed to a deterioration in the living
conditions of people in countries subjected to
restrictive economic measures, as is the case in Cuba.
We believe that such measures constitute an assault on
moral and humanitarian principles.
In spite of the efforts made by developing nations
to improve their economic performance and the
well-being of their populations, the practical results do
not measure up to the needs of the development
process. This is partly the result of the imposition on
developing countries of policies that do not take their
realities into account.
Some institutions and rich countries are
pressuring poor countries to follow the steps taken by
industrialized countries during their economic
development, alleging that developing countries will
develop faster because of the benefits resulting from
the implementation of policies that have in the past
yielded positive results.
Such guidelines do not come close to meeting the
development needs of poor countries. They fail to
place an emphasis on training institutions at the local
and national level; those institutions should, indeed,
serve as levers for development.
Wealthy nations have a moral responsibility to
foster a spirit of partnership, not of inequality and
dependence, so as to contribute to the development of
the less affluent countries and to the establishment of
institutions capable of sustaining their integration into
the global economy.
54

The existing economic disparities between the
wealthy countries of the North and the developing
countries of the South is not the result of choice on the
part of the latter. The enrichment of the industrialized
world has been achieved at the expense of the
impoverishment of the Third World through the
rampant exploitation of its natural resources and
workforce and the imposition of a system of
occupation and dominance.
Today, our countries and peoples are still
suffering as a result of those policies of exploitation
and subjugation, which in some cases have been
worsened by internal conflicts that came about after the
end of the period of foreign dominance.
It appears to us at times that the international
financial institutions and the rich countries deliberately
minimize those facts. From our point of view, the
extensive hesitation with respect to financial assistance
to developing countries is unjustified. Furthermore,
some of the imposed preconditions seem to be a
response more to political interests rather than to the
requirements of sustainable economic development.
We had until recently called on this body and on
the international community to support the restoration
of peace in Angola. That long-sought peace has finally
arrived and it has proved to be irreversible.
The success of the peace process ushered in a
new phase: the laying of the political groundwork for
the construction of a new society, one based on the rule
of law, tolerance, a market economy, and the existence
of a vibrant civil society. In addition to that political
process, my Government is engaged in economic
reform, which is a contributing factor to economic and
social stability. Were it not for the tremendous,
simultaneous challenges that we have had to face, that
process could have been faster.
So far, the Angolan Government has been
tackling alone the task of national reconstruction. That
task involves the rehabilitation of social and productive
infrastructures, which were almost totally destroyed by
the armed conflict; the social reintegration of nearly
100,000 former combatants and their families; the
resettlement of more than 4 million internally displaced
persons and more than 400,000 refugees; and a far-
reaching effort to reduce the poverty that afflicts most
of the population. This very difficult task can be
successful only with the full participation of the
international community.
The reservations expressed by certain
international donors in terms of providing assistance to
Angola — overlooking the fact that the internal
conflict was quite lengthy and destructive, that it
absorbed a large part of the country’s financial, human
and materials resources, and that it disrupted the
country — can be justified only by a lack of political
will.
The reconstruction of Angola urgently requires
partnerships and substantial support comparable to the
assistance given to other countries in post-conflict
situations.
As a country that is rejoicing in the peace and
freedom for which it fought for 40 years, Angola is
concerned with the instability in the Democratic
Republic of the Congo, a country that shares an
extensive land border with Angola, and with which we
have fraternal ties. We were particularly shocked by
the massacres of civilians in Gatumba. The
perpetrators of that heinous act, who provoked a new
escalation of violence in order to make the peace
process unworkable, must be held judicially
accountable. That act makes clear, inter alia, that,
despite the significant efforts made in the context of
the peace process in the Democratic Republic of the
Congo, the situation is still quite fragile.
The international community, particularly the
Security Council and the African Union, must devote
special and ongoing attention to this issue in order to
avoid a collapse of the process.
In that context, subregional organizations, the
countries of the region and other bodies involved in the
pursuit of lasting peace in that country must cooperate,
with a view to encouraging the Congolese parties to
meet their commitments under the transitional process.
It is crucial that all the countries neighbouring the
Democratic Republic of the Congo reiterate their
commitment to continue to respect the sovereignty and
territorial integrity of the country and not to interfere
in its internal affairs.
The Transitional Government of the Democratic
Republic of the Congo needs the support of the
international community. My Government is willing, to
the extent of its ability, to supply the necessary
assistance in the process of the consolidation of peace
and stability in that country.
55

The crisis in Darfur is a thorn in the international
juridical conscience. Angola supports the decision of
the Secretary-General to authorize an investigation. We
hope that the authorities of the Sudan will fully
cooperate with the African Union and the Security
Council in their efforts to help bring peace to the
people of that region. We believe that there now exists
a solid basis for resolving that conflict.
Having in the past been a victim of terrorism,
Angola cannot be indifferent to acts of terrorism,
wherever they may happen. The acts of terrorism we
have witnessed in recent times, and the vile and cruel
form they have taken, should not discourage the efforts
that the international community has been making to
root out their perpetrators, but should instead increase
its determination to isolate terrorist groups and stymie
their efforts.
We believe, however, that we should reflect
further on ways to prevent and combat terrorism. Have
the methods used to date been effective in eradicating
terrorism? Is the current system of collective security
capable of coping with the aggressiveness of the
terrorists? Would responses to terrorism based on the
multilateral efforts of the United Nations be less
effective?